Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yasir Diab on 11/22/2021.

The application has been amended as follows: 
1. (Currently Amended) A cleaning tool capable of contracting to be cleaned and expanding to be used, comprising: a mop and a cleaning barrel, wherein, the mop comprises a mop head and a mop rod connected with the mop head, the mop rod is a rotary mop rod, wherein, the rotary mop rod is configured to linearly move upwards or downwards and be driven to rotate, and a support site used for supporting the mop head during a rotation is arranged in the cleaning barrel when the mop head is not expanded; the mop further comprises a transformation driving mechanism; the mop head comprises at least one movable plate and a base plate, the at least one movable plate is located on a same plane as the base plate and are configured to rotate relative to the base plate, and a track mechanism used for defining a movement track of the at least one movable plate is arranged between the at least one movable plate and the base plate; and the mop rod is configured to rotate relative to the base plate to drive the transformation driving mechanism to drive the at least one movable plate to move so as to change a length and a width of the mop head, wherein the transformation driving 
and the track mechanism is composed of a plurality of sliding grooves formed in the base plate and the plurality of sliding blocks arranged on the at least one movable plate, and the plurality of sliding blocks are inserted into the plurality of sliding grooves and move in the plurality of sliding grooves.
	Claim 3: (Cancelled)	
	4. (Currently amended) The cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim [[3]] 1, wherein, the base plate is arranged between the at least one movable plate and the plurality of driven gears.
	5. (Currently amended) The cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 1, further comprising an upper cover, an external universal joint assembly and an internal universal joint assembly, wherein the upper cover is arranged over the base plate, and the internal universal joint assembly is arranged in the external joint assembly; the external universal joint assembly comprises an external upper joint and an external lower joint, the external upper jointPage 19 of 33Application Serial No. : 16 603,236First Named Inventor : Xue Lin ZHUArt Unit: 3723Response to the Non-Final Office Action mailed on 08 03 2021 is rotatably connected with the external lower joint, and the external lower joint is rotatably connected with the upper cover; and the internal universal joint assembly comprises an internal upper joint and an internal lower joint, the internal upper joint is rotatably connected with the internal lower joint, the internal lower joint is rotatably connected with the driving gear 
	Claims 8, 11, and 12: (Cancelled)
the driving gear 
	14. (Currently amended) The cleaning tool capable of contracting to be cleaned and expanding to be used according to Claim 4, further comprising the upper cover, the external universal joint assembly and the internal universal joint assembly, wherein the upper cover is arranged over the base plate, and the internal universal joint assembly is arranged in the external joint assembly; the external universal joint assembly comprises an external upper joint and an external lower joint, the external upper joint is rotatably connected with the external lower joint, and the external lower joint is rotatably connected with the upper cover; and the internal universal joint assembly comprises an internal upper joint and an internal lower joint, the internal upper joint is rotatably connected with the internal lower joint, the internal lower joint is rotatably connected with the driving gear 
	Claims 15 and 16: (Cancelled)

ALLOWANCE
	Claims 1, 2, 4-7, 9-10, and 13-14 are allowed.

	Claims 2, 4-7, 9-10, and 13-14 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723       

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723